
	
		III
		110th CONGRESS
		2d Session
		S. RES. 691
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Hatch (for himself,
			 Mr. Bennett, Mr. Cochran, Mr.
			 Durbin, Mr. Brown,
			 Mr. Levin, and Mr. Casey) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating Thursday, November 20, 2008, as
		  Feed America Day.
	
	
		Whereas
			 Thanksgiving Day celebrates the spirit of selfless giving and an appreciation
			 for family and friends;
		Whereas
			 the spirit of Thanksgiving Day is a virtue upon which the Nation was
			 founded;
		Whereas, according to the Department of
			 Agriculture, roughly 35,000,000 people in the United States, including
			 12,000,000 children, continue to live in households that do not have an
			 adequate supply of food; and
		Whereas
			 selfless sacrifice breeds a genuine spirit of thanksgiving, both affirming and
			 restoring fundamental principles in our society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates Thursday, November 20, 2008, as
			 Feed America Day; and
			(2)encourages the people of the United States
			 to sacrifice 2 meals on Feed America Day and to donate the money that they
			 would have spent on food to a religious or charitable organization of their
			 choice for the purpose of feeding the hungry.
			
